USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________          No. 92-2147                               NOEMI ALVAREZ-CRESPO and                              LUIS FELIPE RIVERA-ROYAL,                                Plaintiffs, Appellees,                                          v.                              MATEO OLAVARRIA-RIVERA and                                  ANTONIA OLAVARRIA,                               Defendants, Appellants.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                    [Hon. Jos  Antonio Fust , U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                 Breyer, Chief Judge,                                         ___________                         Torruella and Selya, Circuit Judges.                                              ______________                                _____________________               Jos  A. Cestero-Rodr guez, with whom Jos  A. Andr u-Fuentes,               _________________________            ______________________          was on brief for appellants.               Nydia Gonz lez-Ortiz, with whom Emiliano Irizarry-Castro and               ____________________            ________________________          Puerto Rico Legal Services, was on brief for appellees.          __________________________                                 ____________________                                     May 26, 1993                                 ____________________                    TORRUELLA, Circuit  Judge.   This dispute  involves the                               ______________          ownership of a house in  Camuy, Puerto Rico.  After a  jury found          for appellees, the district court  denied appellants' alternative          motions for judgment as a matter of law and  for a new trial.  We          affirm the district court's judgment.                                      BACKGROUND                                      BACKGROUND                                      __________                    The  parties  agree  to  the following  facts  for  the          purposes  of   this  appeal.    Appellants,   Mateo  and  Antonia          Olavarr a, are Puerto Rican retirees living in Miami.  Appellees,          Luis Felipe Rivera and Noem  Alvarez, are appellants' grandnephew          and grandniece.  In 1985,  appellants visited appellees in Puerto          Rico.   Luis and  Noem  were married  with four  children at  the          time, but have  since divorced.   Troubled by   Luis'  deplorable          living conditions, Mateo offered to buy land to  build a home for          Luis and his family.  Soon after,  Luis found  a parcel  of land,          and Mateo bought  it for $18,000.   Mateo took  title in his  own          name to prevent Luis from selling it.                    Learning  on a  later  visit that  Luis  had not  begun          construction of the  house, Mateo  opened an account  at a  local          bank with $12,500,  to help him  get started.   Mateo later  made          additional deposits.  Antonia sent Mateo $30,000 from their joint          account  for  one of  these  deposits.   Ultimately,  the account          reached the sum of $51,000, which Luis used to build the home.                    When Mateo  later learned that Luis  planned to divorce          Noem , he attempted to sell the house.  Luis and  Noem  then sued          Mateo  and Antonia, claiming ownership.   At trial,  a jury found                                         -2-          for  appellees,  and the  court  denied  appellants' motions  for          judgment as a matter of law and for a new trial.                                      DISCUSSION                                      DISCUSSION                                      __________                    As always, we must afford the jury verdict considerable          deference.    We will  overturn a  district  court's denial  of a          motion for judgment as  a matter of  law only if  we find that  a          rational  jury could reach only  one conclusion.   See Pearson v.                                                             ___ _______          John Hancock  Mut. Life  Ins. Co.,  979 F.2d  254, 255  (1st Cir.          _________________________________          1992).   Similarly, we review a district  court's denial of a new          trial only for abuse of discretion.  PH Group Ltd.  v. Birch, 985                                               _____________     _____          F.2d 649, 653 (1st Cir. 1993).                    Puerto Rico  is a civil  law jurisdiction,  ruled by  a          civil code.  Pursuant  to its provisions in  P.R. Laws Ann.  tit.          31,    3672  (1991),  no  spouse may  donate  community  property          without  the written  consent  of the  other  spouse, other  than          property meant for personal or family  use that individuals would          commonly transfer  given their economic situation.   Section 3672          provides in relevant part:                      Notwithstanding [exceptions not  relevant                      here],  neither of  the  two spouses  may                              _______                      donate,   alienate   or   bind    for   a                      consideration   the   personal  or   real                      property   of   the  community   property                      without the written consent of  the other                                  _______________                      spouse, excepting things for  personal or                      family use in  accordance with the social                      or economic standing of both spouses.                      Any disposal or  administration act  made                      with  respect to said  property by either                                                         ______                      of  the spouses in  violation of this and                      any other section of this title shall not                      affect the other spouse or his heirs.                                         -3-          (emphasis added).                    Appellants  argue that  according to    3672,  the jury          reached  an  improper  verdict  because  appellees  presented  no          evidence that Antonia  consented to or  ratified the donation  of          the money  in writing.   However,    3672  applies only  when one          spouse  makes a donation.  The statute states that neither spouse                                                             _______          may donate community property without the  written consent of the          other spouse.  It  requires that when an individual's  rights may          be affected by her spouse's donation, she must consent in writing                             ________          to the transaction.  It says  nothing of such a requirement  when          both spouses donate movable property.   The legislature enacted            ____          3672 to  make both  spouses equal co-administrators  of community          property, and to protect  individuals from depletion of community          assets  by their spouses.   Silva Ramos v.  Registrador, 107 P.R.                                      ___________     ___________          Dec.  240 (1978) (translation at  9).  When  both spouses jointly                                                       ____          give  a gift  of movable  property, they  literally co-administer          that  property, and thus neither  party can claim  that the other          depleted the community assets.1                    In  the  present  case,  the district  court  found  it                                        ____________________          1    While  the Puerto  Rico  Supreme  Court  has never  directly          addressed the issue of whether written consent is  necessary when          both spouses together  give a  gift of movable  property, it  has          stated  in dicta that   3672 requires the written consent of both          spouses  for  the  disposition  of real  and  personal  community          property.  See Silva Ramos, 107 P.R. Dec. 240 (translation at 9).                     ___ ___________          This suggests that even  if both spouses make the  donation, they          both  must provide written consent.   We find,  however, that the          dicta contradicts  the express  language of  the statute  and the          purposes behind it.  Thus,  absent a direct mandate on point,  we          cannot conclude that when a spouse violates the statute, the same          spouse can later  hide behind  it to avoid  an already  completed          donation.                                         -4-          reasonable for a  jury to  conclude that both  Mateo and  Antonia          knowingly  gave Luis and Noem  a gift of money.  We find no clear          error  in this ruling.  The record contained testimony that Mateo          told Luis that he was giving him money as a gift to build a home,          and that he put that money in a joint checking account in both of          their names.  (Transcript of Trial Proceedings at 33,  38).  Luis          then used that money to build a house.  According  to the record,          both Mateo  and Antonia knew of  the joint bank account.   Id. at                                                                     ___          85.   Indeed, Antonia sent money to  her husband for the account,          and she testified that she knew that the money was for a house on          their land in  Camuy.  Id.  at 80,  85.  Furthermore,  appellants                                 ___          never  withdrew  money  from  the joint  account,  and  appellees          controlled  the check  book.    Id.  at  43.    Appellants  never                                          ___          requested that  appellees  explain or  justify their  use of  the          money  in that account, and  appellees kept all  of the account's          canceled checks.  Id.  at 45.  Finally, appellants  never claimed                            ___          ownership of  the  house before  Luis  and Noem 's  divorce,  and          appellees had the  keys to  the house, an  indicia of  ownership;          appellants did not.  Id. at 49-50.                               ___                    From this evidence, a rational jury could conclude that          both Mateo and Antonia gave appellees  money as a gift to build a          house, and the  weight of  the evidence did  not contradict  this          conclusion.  Thus, the district court properly denied appellants'          alternative motions.                    Affirmed.                    ________                                         -5-